Case 1:20-cv-05111-JGK Documenti8 Filed 04/29/21 Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

86 Chambers Street
New York, New York £0007

April 29, 2021

By ECF

Hon. John G. Koeltl

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: GEICO a/s/o Perrone v. United States, 20 CV 5111 (JGK)
Dear Judge Koeltl:

This Office represents the United States, defendant in this automobile accident case
allegedly involving a truck owned by the United States Postal Service. On behalf of all parties, I
write respectfully to request that the premotion conference scheduled for April 30 be adjourned,
The parties anticipate reaching an agreement to settle the case within the next few days.

Respectfully,

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By: /s/ Brandon Cowart
BRANDON H. COWART
Assistant United States Attorney
Telephone: (212) 637-2693
Fax: (212) 637-2702
Email: brandon.cowart@usdoj.gov

 

: Richard Elem (by ECF) - i ey
~ Counsel for Plaintiff he, pane “ 5
creme aber g 3305 ip
19 byl 9, eed FA
cf” oo Beles

 
